Citation Nr: 0941392	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a collapsed lung.

4.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
the Veteran's August 2006 claims for entitlement to service 
connection for hypothyroidism, hypertension, collapsed lung, 
and pancreatitis.

In December 2006, the RO deferred the Veteran's July 2006 
claim for entitlement to service connection for diabetes 
mellitus, type II.  The RO should take appropriate and 
expeditious action with respect to that claim, in light of 
the recent decision, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).


FINDINGS OF FACT

1.  Based on the Veteran's statements and the evidence of 
record, including his Form DD 214 and an August 2006 reply 
from the National Personnel Records Center (NPRC), he 
is presumed to have been exposed to Agent Orange or other 
herbicides during his service in Vietnam.

2.  Hypothyroidism was not manifested during the Veteran's 
military service, and is not shown to be related to the 
Veteran's military service or to any incident therein, 
including exposure to herbicides.

3.  Hypertension was not manifested during the Veteran's 
military service or within a year subsequent to service 
discharge, and is not shown to be related to the Veteran's 
military service or to any incident therein, including 
exposure to herbicides.

4.  A collapsed lung was not manifested during the Veteran's 
military service, and is not shown to be related to the 
Veteran's military service or to any incident therein, 
including exposure to herbicides.

5.  Pancreatitis was not manifested during the Veteran's 
military service, and is not shown to be related to the 
Veteran's military service or to any incident therein, 
including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).

3.  A collapsed lung was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).

4.  Pancreatitis was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An October 2006 letter, provided to the Veteran before the 
December 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The October 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in a letter dated October 2006.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  The Board finds, for 
the purposes of the claims listed above, that the Veteran had 
service on land in Vietnam, which would qualify him for 
presumptive exposure to herbicide agents under 38 C.F.R. 
§ 3.307(a)(6)(iii); therefore, the Board need not remand this 
case to verify that allegation from the sources that the 
Veteran listed in his March 2007 letter and his December 2007 
substantive appeal.  The Board likewise needs not remand this 
case in order to locate the Veteran's treatment records from 
his former private physician, S.C., listed in the Veteran's 
October 2006 statement, because the Veteran has not 
identified a mailing address or telephone number for her.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to 
assist in the development and the adjudication of a claim is 
not a one-way street); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In addition to the forgoing, if a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda (PCT), and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection due to herbicide exposure.

For the purpose of applying the herbicide presumption, 
"service in Vietnam" includes service in the waters offshore 
or service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued its decision in Haas v. 
Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), in which it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  A Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due 
to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d 
at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  In addition, the Federal Circuit in 
Haas held that "service in Vietnam" will not be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal 
(VSM).  Haas, 525 F.3d at 1196.

The Board must determine whether there is sufficient evidence 
to demonstrate that the Veteran had "service in Vietnam," 
such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  In this vein, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The Veteran's DD Form 214 indicates that he earned the 
Vietnam Service Medal (with a Bronze Star) and the Vietnam 
Campaign Metal.

An August 2006 response from the NPRC indicates that it is 
unable to determine whether or not this Veteran had in-
country service in Vietnam.  The NPRC did acknowledge, 
however, that the Veteran served aboard the USS Falgout, 
which was in the official waters of Vietnam at various times 
during the Veteran's service in 1966 and 1967.  The Veteran's 
service treatment records confirm that he was serving on the 
USS Falgout in April 1966, May 1966, and December 1966 when 
it was in the official waters of Vietnam.  Here, the 
Veteran's August 2006, October 2006, March 2007, and December 
2007 contentions that he briefly went ashore to Vietnam on 
several occasions to transfer prisoners and take officers to 
conferences is consistent with the places, types, and 
circumstances of his service as shown by service records and 
all pertinent lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  Furthermore, the Board can find no overt reason 
to doubt the credibility of his assertions.  His statements 
to this effect have been consistent.

Therefore, resolving any reasonable doubt in his favor, the 
Board finds there is sufficient evidence that the Veteran had 
visitation to Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  It follows that his exposure to an herbicide agent 
during his service is presumed.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).

Hypothyroidism

The Veteran contends, in his August 2006 claim, that he has 
hypothyroidism, and that a Veteran's liaison who interviewed 
him at a VA medical center "stated [that] several of my 
problems ran parallel to Agent Orange exposure" in service.  
In an October 2006 statement, the Veteran asserted that he 
was not diagnosed with hypothyroidism during service, and was 
first diagnosed with hypothyroidism by his private clinician, 
S. B. Vogel, M.D., in 1999.  The Veteran also asserted in 
October 2006 that "the VA office...directed me to file [a] 
claim since I served in [Vietnam] and have the classic 
medical history of those exposed to Agent Orange."

Consistent with the Veteran's statements, his service 
treatment records show no diagnosis of hypothyroidism in 
service.

Also consistent with the Veteran's statements, he was first 
diagnosed with hypothyroidism by his private clinician, Dr. 
Vogel, in May 1999.  Dr. Vogel made the same diagnosis again 
in July 1999.

In a September 2006 letter, another private clinician, A. E. 
Geer, M.D., wrote that she had diagnosed the Veteran with 
hypothyroidism, and had examined him intermittently from 
October 2003 through November 2005.

In August 2008, a VA physician also diagnosed the Veteran 
with hypothyroidism.

The Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted-
which includes hypothyroidism.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Consequently, as a matter of law, the 
Board cannot grant service connection for hypothyroidism on a 
presumptive basis.

The Board cannot grant service connection for hypothyroidism 
on a nonpresumptive basis, unless that basis is predicated on 
a cause other than exposure to herbicides.  In this case, no 
medical evidence of a service-related cause of the Veteran's 
hypothyroidism is of record.  Combee, supra.

The Veteran has asserted, in August 2006 and October 2006, 
that a Veteran's liaison or VA office instructed him to file 
a claim based on his presumed exposure to Agent Orange.  
However, a layperson's account of what a clinician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  There is no evidence of record from a 
clinician attributing the Veteran's hypothyroidism to his 
time in service.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, as explained above, there is no positive 
association between exposure to herbicides and 
hypothyroidism.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have 
hypothyroidism in service.  38 C.F.R. §§ 3.303(b).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's hypothyroidism was not 
noted during service.  Consequently, he is not entitled to a 
grant of service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  There is no treatment 
for or diagnosis of hypothyroidism until 1999, over 30 years 
after service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As such, service connection is not 
warranted on a direct basis.  38 C.F.R. § 3.303.

The preponderance of the evidence is against the award of 
service connection for the Veteran's hypothyroidism; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Hypertension

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including hypertension.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

By analogy to the regulation for determining increased 
ratings, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
states that the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater.

The Veteran contends in his October 2006 statement that he 
recalls having high blood pressure during his induction 
physical, and again during boot camp, in 1965.  As noted 
above, he also asserts, in August 2006 and October 2006 
statements, that a Veteran's liaison or VA office instructed 
him to file a claim based on his presumed exposure to Agent 
Orange.

The Veteran's service treatment records show no evidence of 
hypertension in service.  In his December 1964 enlistment 
examination, the Veteran had a blood pressure reading of 
138/72.  The Veteran also checked a box saying that he did 
not have, and had never had, high or low blood pressure.  In 
a November 1965 active duty examination, the Veteran had a 
blood pressure reading of 138/86.  The Veteran again checked 
a box saying that he did not have, and had never had, high or 
low blood pressure.  Finally, in his October 1967 separation 
examination, the Veteran had a blood pressure reading of 
130/80.

The Veteran was first diagnosed with hypertension by his 
private clinician, Dr. Vogel, in May 1999.  Dr. Vogel made 
the same diagnosis again in July 1999.

In a September 2006 letter, another private clinician, Dr. 
Geer, wrote that she had diagnosed the Veteran with 
hypertension, and had examined him intermittently from 
October 2003 through November 2005.

In August 2008, a VA physician also diagnosed the Veteran 
with hypertension.

The Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted-
which includes hypertension.  See Notice, 67 Fed. Reg. 42600-
42608 (2002).  Consequently, as a matter of law, the Board 
cannot grant service connection for hypertension on a 
presumptive basis.

The Board cannot grant service connection for hypertension on 
a nonpresumptive basis, unless that basis is predicated on a 
cause other than exposure to herbicides.  In this case, no 
medical evidence of a service-related cause of the Veteran's 
hypertension is of record.  Combee, supra.

The Veteran has asserted, in August 2006 and October 2006, 
that a Veteran's liaison or VA office instructed him to file 
a claim based on his presumed exposure to Agent Orange.  
However, a layperson's account of what a clinician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  There is no evidence of record from a 
clinician attributing the Veteran's hypertension to his time 
in service.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, as explained above, there is no positive 
association between exposure to herbicides and hypertension.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have a 
diagnosis of hypertension in service.  Moreover, the 
Veteran's hypertension was not diagnosed, and did not 
manifest to a degree of 10 percent or more, within the 
presumptive period of one year following his separation from 
service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's hypertension was not noted 
during service, or in the presumptive period.  Consequently, 
he is not entitled to a grant of service connection based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hypertension; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

A Collapsed Lung

The Veteran contends, in his August 2006 claim, that he has 
had a collapsed lung, and that a Veteran's liaison who 
interviewed him at a VA medical center "stated [that] 
several of my problems ran parallel to Agent Orange 
exposure" in service.

The Veteran's service treatment records show no diagnosis of 
a collapsed lung in service.  In his December 1964 enlistment 
examination, the Veteran's lungs and chest were found to be 
normal on clinical examination.  The Veteran also checked 
boxes saying that he did not have, and had never had, 
shortness of breath or pain or pressure in his chest.  In a 
November 1965 active duty examination, the Veteran's lungs 
and chest were again found to be normal on clinical 
examination.  The Veteran also again checked boxes saying 
that he did not have, and had never had, shortness of breath 
or pain or pressure in his chest.  Finally, in his October 
1967 separation examination, the Veteran's lungs and chest 
were again found to be normal on clinical examination.  
Additionally, photofluorographic examinations of the 
Veteran's chest, taken in December 1964, June 1965, and 
August 1967 were all negative/normal.  Also, in July 1967, a 
clinician noted that the Veteran's chest was clear.  An 
August 1966 entry in the Veteran's service treatment records 
indicates that he had complaints of being unable to breathe 
well, but the clinician attributed this to a deviated nasal 
septum, and did not make any mention of a collapsed lung.

In a September 2006 letter, the Veteran's private clinician, 
Dr. Geer, wrote that she had examined him intermittently from 
October 2003 through November 2005.  She noted that the 
Veteran had been seen and hospitalized for spontaneous 
pneumothorax (a condition in which air or gas is present in 
the pleural cavity which surrounds the lungs), which required 
chest tube placement.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
Veteran's claim must be denied, because he has no diagnosis 
of spontaneous pneumothorax or a collapsed lung at or after 
the date on which he filed his claim.  Although Dr. Geer's 
letter was written after the Veteran filed his claim, she 
specifically noted that the last time she examined the 
Veteran was in November 2005-prior to his filing of the 
claim.  Moreover, she provided no indications that those 
conditions were continuing.  Additionally, the Veteran's VA 
treatment records and private treatment records show no 
diagnosis of spontaneous pneumothorax or a collapsed lung on 
or after the date of his August 2006 claim.

Moreover, the Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted-
which includes spontaneous pneumothorax and collapsed lungs.  
See Notice, 67 Fed. Reg. 42600-42608 (2002).  Consequently, 
as a matter of law, the Board cannot grant service connection 
for spontaneous pneumothorax or a collapsed lung on a 
presumptive basis.

The Board cannot grant service connection for spontaneous 
pneumothorax or a collapsed lung on a nonpresumptive basis, 
unless that basis is predicated on a cause other than 
exposure to herbicides.  In this case, no medical evidence of 
a service-related cause of the Veteran's spontaneous 
pneumothorax or collapsed lung is of record.  Combee, supra.

The Veteran has asserted, in August 2006, that a Veteran's 
liaison instructed him to file a claim based on his presumed 
exposure to Agent Orange.  However, a layperson's account of 
what a clinician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  There is no 
evidence of record attributing the Veteran's spontaneous 
pneumothorax or collapsed lung to his time in service.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, as explained above, there is no positive 
association between exposure to herbicides and spontaneous 
pneumothorax or a collapsed lung.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have 
spontaneous pneumothorax or a collapsed lung in service.  38 
C.F.R. §§ 3.303(b).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's spontaneous pneumothorax 
or collapsed lung was not noted during service.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's spontaneous pneumothorax 
or collapsed lung; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the Veteran's claim is denied.

Pancreatitis

The Veteran contends, in his August 2006 claim, that he has a 
disability related to his pancreas, and that a Veteran's 
liaison who interviewed him at a VA medical center "stated 
[that] several of my problems ran parallel to Agent Orange 
exposure" in service.  In an October 2006 statement, the 
Veteran asserted that he was not diagnosed with a pancreas 
disorder during service, and was first diagnosed with 
pancreas problems by his private clinician, Dr. Vogel, in 
1999.  The Veteran also asserted in October 2006 that "the 
VA office...directed me to file [a] claim since I served in 
[Vietnam] and have the classic medical history of those 
exposed to Agent Orange."

Consistent with the Veteran's statements, his service 
treatment records show no diagnosis of pancreatitis or other 
pancreas problems in service.

The Veteran was first diagnosed with pancreatitis by his 
private clinician, S. T. Amann, M.D., in February 1999.  Dr. 
Amann opined that the Veteran's pancreatitis was presumably 
caused by gallstones, although he noted that this was "a 
somewhat atypical picture because his LFTs [liver function 
tests] were not elevated on admission."

In February 1999, another private clinician, Dr. Vogel, 
diagnosed the Veteran with a severe episode of necrotizing 
pancreatitis.  He opined that it was "probably biliary [of 
or relating to bile, the bile ducts, or the gallbladder] in 
origin as the patient does have gall stones noted on 
ultrasound."

In May 1999, Dr. Vogel diagnosed the Veteran with gall-stone 
pancreatitis, and performed a cholecystectomy-a surgical 
removal of his gallbladder.  In July 1999, Dr. Vogel noted 
that follow-up computed tomography (CT) scans showed a 
persistent lesser sac fluid collection around the pancreas 
with the percutaneous drain lying within.  Dr. Vogel chose 
not to treat this condition, because the Veteran was 
tolerating his diet, and was asymptomatic.

In a September 2006 letter, another private clinician, Dr. 
Geer, wrote that she had examined the Veteran intermittently 
from October 2003 through November 2005.  She noted that he 
had previously been seen for problems with his pancreas, but 
that they had not occurred during the time that she was 
seeing him.

The Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted-
which includes pancreatitis.  See Notice, 67 Fed. Reg. 42600-
42608 (2002).  Consequently, as a matter of law, the Board 
cannot grant service connection for pancreatitis on a 
presumptive basis.

The Board cannot grant service connection for pancreatitis on 
a nonpresumptive basis, unless that basis is predicated on a 
cause other than exposure to herbicides.  In this case, no 
medical evidence of a service-related cause of the Veteran's 
pancreatitis is of record.  Combee, supra.

The Veteran has asserted, in August 2006 and October 2006, 
that a Veteran's liaison or VA office instructed him to file 
a claim based on his presumed exposure to Agent Orange.  
However, a layperson's account of what a clinician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  There is no evidence of record 
attributing the Veteran's pancreatitis to his time in 
service.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  To 
the contrary, as explained above, there is no positive 
association between exposure to herbicides and pancreatitis.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have 
pancreatitis or other pancreas problems in service.  38 
C.F.R. §§ 3.303(b).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's pancreatitis was not noted 
during service.  Consequently, he is not entitled to a grant 
of service connection based on continuity of symptomatology.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's pancreatitis; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for hypothyroidism is denied.

Service connection for hypertension is denied.

Service connection for a collapsed lung is denied.

Service connection for pancreatitis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


